DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 04/20/2022 has been entered.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 3, 4, 6-8, 21 and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Qian et al. (US 2013/0264688) in view of Quirk et al. (Michael Quirk and Julian Serda, “Semiconductor Manufacturing Process", 2001, Prentice-Hall, Inc., page 300), and further in view of Lin et al. (US 2014/0264911) and Yen et al. (US 2011/0221070), Tsai et al. (US 2012/0292730), Yeh (US 2007/0072422) and Umebayashi et al. (US 2010/0238331).
Regarding claim 1, Qian et al. teach in Fig. 11, an apparatus (101; [0022]) comprising: a first semiconductor chip (203; [0022]) comprising a first substrate (205; [0024]), a first dielectric layer (207; [0024]) below the first substrate (205; see Fig. 11 upside down), and a plurality of first metal lines (209; [0024]) in the first dielectric layer (207); a second semiconductor chip (103; [0022]) having a second surface (the bottom surface of 103) bonded to a first surface of the first semiconductor chip (the top surface of 203), wherein the second semiconductor chip (103) comprises a second substrate (105; [0023]), a second dielectric layer (107; [0023]) over the second substrate (105) and a plurality of second metal lines (109; [0023]) in the second dielectric layer (107); a conductive plug (1033; [0037]) comprising a first portion (the bottommost portion of 1033 with the largest horizontal width) having a first width (the largest horizontal width of 1033) and a second portion (the topmost portion of 1033 with the smallest horizontal width) having a second width (the smallest horizontal width of 1033), the second width (the smallest horizontal width of 1033) being less than the first width (the largest horizontal width of 1033), the first portion (the bottommost portion of 1033 with the largest horizontal width) extending through the first substrate (205), the second portion (the topmost portion of 1033 with the smallest horizontal width) extending through the first dielectric layer (207) and into the second dielectric layer (107); at least one diffusion barrier layer (931; [0036]) between the conductive plug (1033) and one or more of the first dielectric layer (207); an insulating liner (521; [0030]) interposed between the conductive plug (1033) and the first substrate (205), the insulating liner (521) being in physical contact with the at least one diffusion barrier layer (931), the insulating liner (521) extending along a bottom of the first portion (the bottommost portion of 1033 with the largest horizontal width; see Fig. 11 upside down) of the conductive plug (1033; see Fig. 11 upside down), at least one of the insulating liner (521) not extending between a sidewall of the conductive plug (1033) and sidewalls of the first dielectric layer (207 in the horizontal direction; see Fig. 11), topmost surfaces of the insulating liner (521) being level with a topmost surface of the conductive plug (1033; see Fig. 11 upside down).
Qian et al. do not teach in Fig. 11, a/the first dielectric layer is a/the plurality of first dielectric layers, a second dielectric layer is a plurality of second dielectric layers, an/the insulating liner is a/the plurality of insulating liners, wherein a portion of the at least one diffusion barrier layer is embedded in a metal line of the plurality of first metal lines, and wherein two sidewalls of the metal line of the plurality of first metal lines is in physical contact with the at least one diffusion barrier layer; an anti-reflection coating (ARC) layer between the first substrate and the plurality of insulating liners; and a capping layer over the plurality of insulating liners, wherein each of the capping layer and the ARC layer comprises silicon nitride. 
In the same field of endeavor of semiconductor manufacturing, Quirk et al. teach a/the first dielectric layer (the dielectric layer of the metallization; page 300, third paragraph) is a/the first plurality of dielectric layers (interlayer dielectric layers; page 300, third paragraph), a second dielectric layer (the dielectric layer of the metallization; page 300, third paragraph) is a second plurality of dielectric layers (interlayer dielectric layers; page 300, third paragraph).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the inventions of Qian et al. and Quirk et al. and to use the multiple interlayer dielectric layers as taught by Quirk et al., because Qian et al. teach each of the dielectric layers 107 and 207 to be a dielectric layer of the metallization ([0027]) and Quirk et al. teach that the multiple interlayer dielectric layers are a typical way of forming the dielectric layer of the metallization (page 300). 
In the same field of endeavor of semiconductor manufacturing, Lin et al. teach, an/the insulating liner (the insulating liner between the conductive plug 470 and the first substrate 410; [0014, 0017, 0019]) is a/the plurality of insulating liners (462, 464 and 466; Fig. 1, [0019]).
It would have been obvious to one of ordinary skill in the art at the time of invention was made to combine the inventions of Qian et al., Quirk et al. and Lin et al. and to substitute the insulating liner 521 of Qian et al. with the insulating liners (462, 464 and 466) of Lin et al., because the plurality of insulating liners of Lin et al. with a polish stop layer can improve surface planarity as taught by Lin et al. ([0020]). 
Qian et al. discloses a device in Fig. 11.  However, the device of Fig. 11 differs from the claimed invention by not showing “wherein two sidewalls of the metal line of the plurality of first metal lines is in physical contact with the at least one diffusion barrier layer”.  
Fig. 7 of Qian et al. shows an embodiment of the opening 519 etching through a donut hole of 829 of the metal line of the plurality of first metal lines (the center 209 of the 209s; [0035]).
It would have been obvious to combining the inventions of Fig. 7 and Fig. 11 to replace the opening in Fig. 11 by the opening of Fig. 7, because Qian et al. teach that the opening of Fig. 7 is one of the embodiments of the openings that can be used in forming the interconnect ([0035-0036]).
The combination of Figs. 7 and 11 teaches “wherein two sidewalls of the metal line of the plurality of first metal lines is in physical contact with the at least one diffusion barrier layer”, because Fig. 7 teach that there are at least two vertical sidewalls of the metal line of the metal line of the plurality of first metal lines (the center 209 of the 209s; [0035]) exposed in the opening and Fig. 11 shows that the exposed surfaces in the opening are in physical contact with the at least one diffusion barrier layer 931 (see Fig. 8, [0036]).
In the same field of endeavor of semiconductor manufacturing, Yen et al. teach wherein a portion of the metal contact (114; Fig. 4B, [0055]) is embedded in a metal line (110c; Fig. 4B, [0055]) of the plurality of first metal lines (110a-110c; Fig. 4B, [0055]).
It would have been obvious to one of ordinary skill in the art at the time of invention was made to combine the inventions of Qian et al., Quirk et al., Lin et al. and Yen et al. and to have recess in the metal line as taught by Yen et al., because the contact area between the metal contact and the conductive interconnect can be increased and this embodiment is also a reliable structure of forming conducting routes connected to the through-substrate conducting structure as taught by Yen et al. ([0055, 0030]). 
The combination of Qian et al. and Yen et al. teaches wherein a portion of the at least one diffusion barrier layer is embedded in a metal line of the plurality of first metal lines, because Qian teach a metal contact (1033/931) having the diffusion barrier layer (931) being the outer region of the metal contact (1033/931; see Fig. 11) and Yen et al. teach that a portion of the outer region of the metal contact (114) is embedded in a metal line (110c) of the plurality of first metal lines (110a-110c; see Fig. 4B).
In the same field of endeavor of semiconductor manufacturing, Tsai et al. teach an anti-reflection coating (ARC) layer (263; Fig. 6, [0020]) between the first substrate (210; Fig. 6, [0020]) and the insulating liner (264; Fig. 6, [0021]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the inventions of Qian et al., Quirk et al., Lin et al., Yen et al. and Tsai et al., and to substitute the hard mask 420 of Lin et al. ([0015-0016]) with the ARC layer 263 of Tsai et al., because both structures can be used to form trenches in the first substrate (Figs. 3a-3b and [0026-0027] of Lin et al.;  Fig. 4 and [0021] of Tsai et al.), while the ARC layer can further improve lithographic resolution ([0026] of Lin et al.).
The combination of Lin et al. and Tsai et al. teaches “an anti-reflection coating (ARC) layer between the first substrate and the plurality of insulating liners”, because Tsai et al. teach an anti-reflection coating (ARC) layer (263; Fig. 6, [0020]) between the first substrate (210; Fig. 6, [0020]) and the insulating liner (264; Fig. 6, [0021]) and Lin et al. teach that the insulting liner is the plurality of insulating liners (462, 464 and 466; Fig. 1, [0019]).
In the same field of endeavor of semiconductor manufacturing, Yeh teach wherein the ARC layer (106; Fig. 1, [0023]) comprises silicon nitride ([0023])
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the inventions of Qian et al., Quirk et al., Lin et al., Yen et al., Tsai et al. and Yeh, and to use silicon nitride as the material of the ARC layer, because Lin et al. and Tsai et al. are silent about the material of the ARC layer and Yeh teach that silicon nitride is one of the common materials of the ARC layer ([0023]).
In the same field of endeavor of semiconductor manufacturing, Umebayashi et al. teach a capping layer (insulating protective layer 66; Fig. 11, [0096]) over the plurality of insulating liners (63, 59; Fig. 11, [0094, 0093]), wherein the capping layer (66) comprises silicon nitride ([0096]).
It would have been obvious to one of ordinary skill in the art at the time of invention was made to combine the inventions of Qian et al., Quirk et al.,  Lin et al., Yen et al., Tsai et al., Yeh, and Umebayashi et al. to include the cap layer, because the cap layer can protect the back side of the first substrate as taught by Umebayashi et al. ([0096]). 
Regarding claim 3, Qian et al. teach the apparatus of claim 1, wherein a subset of the plurality of insulating liners (521) extends over a backside of the first substrate (205; Fig. 11).
Regarding claim 4, Qian et al. teach the apparatus of claim 1, wherein the conductive plug (1033) extends between two of the plurality of first metal lines (209) in the first semiconductor chip (203; see Fig. 11).
Regarding claim 6, Qian et al. teach wherein the insulating liner (521) comprises an oxide layer (521 of oxide; [0030]).
Qian et al. do not teach the plurality of insulating liners comprises an oxide layer and a nitride layer.
In the same field of endeavor of semiconductor manufacturing, Lin et al. teach the plurality of insulating liners (462, 464 and 466; Fig. 1, [0019]) comprises an oxide layer (466 of silicon oxide; Fig. 1; [0019]) and a nitride layer (464 of silicon nitride; [0019]).
It would have been obvious to one of ordinary skill in the art at the time of invention was made to combine the inventions of Qian et al. and Lin et al. and to substitute the insulating liner 521 of Qian et al. with the insulating liners (462, 464 and 466) of Lin et al., because the plurality of insulating liners of Lin et al. with a polish stop layer can improve surface planarity as taught by Lin et al. ([0020]). 
Regarding claim 7, Qian et al. teach the apparatus of claim 1, wherein the conductive plug (1033) electrically couples one of the plurality of first metal lines (209) in the first semiconductor chip (203) to one of the plurality of second metal lines (109) in the second semiconductor chip (103).
Regarding claims 8 and 21, Qian et al. teach in Fig. 11, regarding claim 8, wherein one of the plurality of first metal lines (209) in the first semiconductor chip (203), and regarding claim 21, wherein the at least one diffusion barrier layer (931) extends along sidewalls of the opening (519; Fig. 11).
Qian et al. do not teach in Fig. 11, regarding claim 8, one of the plurality of first metal lines has a recess, and regarding claim 21, the at least one diffusion barrier layer extends along a sidewall and a bottom of the recess.
In the same reference of Qian et al., Qian et al. teach in Fig. 7, regarding claim 8, one of the plurality of first metal lines (the central 209) has a recess (a donut hole 829; [0035]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the inventions of Qian et al. and to include a donut hole in the first metal lines as taught by Qian et al., because this is one of the embodiments of how the conductive plug passing through the first metal lines as taught by Qian et al. ([0035]). 
The combination of Fig. 7 and the diffusion barrier layer 931 in Fig. 11 teaches, regarding claim 21, “the at least one diffusion barrier layer extends along a sidewall and a bottom of the recess”, because Fig. 11 teaches the at least one diffusion barrier layer (931) extends along sidewalls of the opening (519; Fig. 11) and Fig. 7 teaches that a sidewall (the left vertical sidewall) and a bottom (the bottom half of the right vertical sidewall) of the recess (829) is a portion of the sidewalls of the opening (519).
Regarding claim 25, Qian et al. teach the apparatus of claim 1, the insulating liner (521).
Qian et al. do not teach the insulating liner is the plurality of insulating liners, wherein the at least one of the plurality of insulating liners comprises silicon nitride. 
In the same field of endeavor of semiconductor manufacturing, Lin et al. teach, the insulating liner (the insulating liner between the conductive plug 470 and the first substrate 410; [0014, 0017, 0019]) is the plurality of insulating liners (462, 464 and 466; Fig. 1, [0019]), wherein the at least one of the plurality of insulating liners (462, 464 and 466; Fig. 1, [0019]) comprises silicon nitride (464 of silicon nitride; [0019]).
It would have been obvious to one of ordinary skill in the art at the time of invention was made to combine the inventions of Qian et al. and Lin et al., and to substitute the insulating liner 521 of Qian et al. with the insulating liners (462, 464 and 466) of Lin et al., because the plurality of insulating liners of Lin et al. with a polish stop layer can improve surface planarity as taught by Lin et al. ([0020]). 
Claim(s) 9-12 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Qian et al. (US 2013/0264688) in view of Lin et al. (US 2014/0264911), and further in view of Yen et al. (US 2011/0221070), Tsai et al. (US 2012/0292730), Yeh (US 2007/0072422) and Umebayashi et al. (US 2010/0238331).
Regarding claim 9, Qian et al. teach in Fig. 11, an apparatus (101; [0022]) comprising: a bonded structure (101; [0022]) comprising a first semiconductor chip (203) and a second semiconductor chip (103), the first semiconductor chip (203) comprising a first substrate (205), one or more first dielectric layers (207) on the first substrate (205) and a first conductive interconnect (209; [0024]) in the one or more first dielectric layers (207), the second semiconductor chip (103) comprising a second substrate (105), one or more second dielectric layers (107) on the second substrate (105) and a second conductive interconnect (109; [0023]) in the one or more second dielectric layers (107), the one or more first dielectric layers (207) and the one or more second dielectric layers (107) being interposed between the first substrate (205) and the second substrate (105); a conductive plug (1033) electrically connecting the first semiconductor chip (203) to the second semiconductor chip (103), the conductive plug (1033) comprising: a first portion (the portion of 1033 inside 205) extending from a first surface (the bottom surface of 205) of the first substrate (205) toward a second surface of the first substrate (the top surface of 205), the first portion (the portion of 1033 inside 205) having a first width (the largest horizontal width of 1033); a second portion (the portion of 1033 from 205 to 209) extending from the second surface of the first substrate (the top surface of 205) to the first conductive interconnect (209), the second portion (the portion of 1033 from 205 to 209) having a second width (the middle horizontal width of 1033) less than the first width (the largest horizontal width of 1033); and a third portion (the portion of 1033 from 209 to 109) extending from the first conductive interconnect (209) to the second conductive interconnect (109), the third portion (the portion of 1033 from 209 to 109) having a third width (the smallest horizontal width of 1033) less than the second width (the middle horizontal width of 1033); a barrier layer (931; [0036]) lining sidewalls of the conductive plug (1033; see Fig. 11); a first liner (521 of oxide; [0030]) extending along a sidewall and a bottom surface of the first portion (the portion of 1033 inside 205) of the conductive plug (1033; see Fig. 11 upside down), the first liner (521; [0030]) comprising a first dielectric material (521 of oxide; [0030]), the first liner (521) having a first sidewall (one of the vertical sidewall) in physical contact with the barrier layer (931; see Fig. 11), a topmost surface of the first liner (521) being level with a topmost surface of the conductive plug (1033; see Fig. 11 upside down). 
Qian et al. do not teach a portion of the barrier layer being embedded in the first conductive interconnect, a second liner comprising a second dielectric material different from the first dielectric material, the second liner comprising a first portion and a second portion, the first portion of the second liner being interposed between the first liner and the first substrate, the second portion of the second liner extending along the first surface of the first substrate, the second liner having a second sidewall in physical contact with the barrier layer, the second sidewall of the second liner being coplanar with the first sidewall of the first liner, a topmost surface of the second liner being level with the topmost surface of the first liner; an anti-reflection coating (ARC) layer between the first substrate and the second portion of the second liner; and a capping layer over the conductive plug, the first liner and the second liner, wherein each of the capping layer, the ARC layer, and the second liner comprises silicon nitride.
In the same field of endeavor of semiconductor manufacturing, Lin et al. teach a second liner (464; Fig. 1, [0019]) comprising a second dielectric material (silicon nitride; [0019]) different from the first dielectric material (the material of 466 which is silicon oxide; Fig. 1, [0019]), the second liner (464) comprising a first portion (a vertical portion of 464) and a second portion (a top horizontal portion of 464), the first portion of the second liner (a vertical portion of 464) being interposed between the first liner (466) and the first substrate (410; Fig. 1, [0014]), the second portion of the second liner (a top horizontal portion of 464) extending along the first surface of the first substrate (the top surface of 410), a topmost surface of the second liner (464) being level with the topmost surface of the first liner (466; see Fig. 1); wherein the second liner (464) comprises silicon nitride ([0019]).
It would have been obvious to one of ordinary skill in the art at the time of invention was made to combine the inventions of Qian et al., and Lin et al. and to substitute the insulating liner 521 of Qian et al. with the insulating liners (462, 464 and 466) of Lin et al., because the plurality of insulating liners of Lin et al. with a polish stop layer can improve surface planarity as taught by Lin et al. ([0020]). 
The combination of Qian et al., and Lin et al. teaches “the second liner having a second sidewall in physical contact with the barrier layer, the second sidewall of the second liner being coplanar with the first sidewall of the first liner”, because, as shown in the modified Fig. 11 of Qian et al below illustrating the combination of Qian et al. and Lin et al., the combination shows the second liner (464 of Lin) having a second sidewall (the topmost right portion of the vertical sidewall of 464 of Lin contacting 931) in physical contact with the barrier layer (931) and the second sidewall of the second liner (the topmost right portion of the vertical sidewall of 464 of Lin contacting 931) being coplanar with the first sidewall of the first liner (the topmost right portion of the vertical sidewall of 466 of Lin contacting 931).
In the same field of endeavor of semiconductor manufacturing, Yen et al. teach a portion of the metal contact (114; Fig. 4B, [0055]) being embedded in the first conductive interconnect (110c; Fig. 4B, [0055]).
It would have been obvious to one of ordinary skill in the art at the time of invention was made to combine the inventions of Qian et al., Lin et al. and Yen et al. and to have recess in the first conductive interconnect as taught by Yen et al., because the contact area between the metal contact and the conductive interconnect can be increased and this embodiment is also a reliable structure of forming conducting routes connected to the through-substrate conducting structure as taught by Yen et al. ([0055, 0030]). 
The combination of Qian et al. and Yen et al. teaches a portion of the barrier layer being embedded in the first conductive interconnect, because Qian teach a metal contact (1033/931) having the diffusion barrier layer (931) being the outer region of the metal contact (1033/931; see Fig. 11) and Yen et al. teach that a portion of the outer region of the metal contact (114) is embedded in the first conductive interconnect (110c).
In the same field of endeavor of semiconductor manufacturing, Tsai et al. teach an anti-reflection coating (ARC) layer (263; Fig. 6, [0020]) between the first substrate (210; Fig. 6, [0020]) and an insulating liner (264; Fig. 6, [0021]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the inventions of Qian et al., Lin et al. and Yen et al. and Tsai et al., and to substitute the hard mask 420 of Lin et al. ([0015-0016]) with the ARC layer 263 of Tsai et al., because both structures can be used to form trenches in the first substrate (Figs. 3a-3b and [0026-0027] of Lin et al.;  Fig. 4 and [0021] of Tsai et al.), while the ARC layer can further improve lithographic resolution ([0026] of Lin et al.).
The combination of Lin et al. and Tsai et al. teaches “an anti-reflection coating (ARC) layer between the first substrate and the second portion of the second liner”, because Lin et al. teach a hard mask layer 420 (Fig. 1; [0015-0016]) between the first substrate (410) and the second portion of the second layer (a top horizontal portion of 464) and the combination of Lin et al. and Tsai et al. substitutes the hard mask layer 420 of Lin et al. with an ARC layer 263 of Tsai.
In the same field of endeavor of semiconductor manufacturing, Yeh teach wherein the ARC layer (106; Fig. 1, [0023]) comprises silicon nitride ([0023])
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the inventions of Qian et al., Lin et al., Yen et al., Tsai et al. and Yeh, and to use silicon nitride as the material of the ARC layer, because Lin et al. and Tsai et al. are silent about the material of the ARC layer and Yeh teach that silicon nitride is one of the common materials of the ARC layer ([0023]).
In the same field of endeavor of semiconductor manufacturing, Umebayashi et al. teach a capping layer (insulating protective layer 66; Fig. 11, [0096]) over the conductive plug (64; Fig. 11, [0096]), wherein the capping layer (66) comprises silicon nitride ([0096]).
It would have been obvious to one of ordinary skill in the art at the time of invention was made to combine the inventions of Qian et al., Lin et al., Yen et al., Tsai et al., Yeh and Umebayashi et al. to include the cap layer, because the cap layer can protect the back side of the first substrate as taught by Umebayashi et al. ([0096]). 
The combination of Lin et al. and Umebayashi et al. teaches “a capping layer over the first liner and the second liner”, because Lin et al. teach the first liner (466) and the second liner (464) adjacent to the conductive plug (470; Fig. 1, [0032]) and Umebayashi et al. teach a capping layer over all the liners (63, 59; Fig. 11, [0094, 0093]) adjacent to the conductive plug (64; Fig. 11, [0096]).


    PNG
    media_image1.png
    111
    115
    media_image1.png
    Greyscale
[AltContent: textbox (First liner (466 of Lin))][AltContent: arrow][AltContent: textbox (Second liner
(464 of Lin))][AltContent: arrow][AltContent: textbox ((462 of Lin))][AltContent: arrow][AltContent: arrow]
Modified Fig. 11 of Qian et al. illustrating the combination of Qian et al. of Lin et al. by substituting 521 of Qian et al. with (462, 464 and 466) of Lin et al.
Regarding claim 10, Qian et al. teach the apparatus of claim 9, wherein the first liner (521) comprises an oxide material (521 of oxide; [0030]).
Regarding claim 11, Qian et al. teach the apparatus of claim 10.
Qian et al. do not teach the second liner comprises a nitride material.
In the same field of endeavor of semiconductor manufacturing, Lin et al. teach the second liner (464) comprises a nitride material (silicon nitride; [0019]).
It would have been obvious to one of ordinary skill in the art at the time of invention was made to combine the inventions of Qian et al. and Lin et al. and to substitute the insulating liner 521 of Qian et al. with the insulating liners (462, 464 and 466) of Lin et al., because the plurality of insulating liners of Lin et al. with a polish stop layer can improve surface planarity as taught by Lin et al. ([0020]). 
Regarding claim 12, Qian et al. teach the second surface of the first substrate (the top surface of 205 in Fig. 11).
Qian et al. do not teach wherein a bottommost surface of the second liner is level with the second surface of the first substrate.
In the same field of endeavor of semiconductor manufacturing, Lin et al. teach wherein a bottommost surface of the second liner (the surface of 464 at the bottom side of 464 in Fig. 1) is level with the second surface of the first substrate (the surface of 410 at the top side of 410 in Fig. 1).
It would have been obvious to one of ordinary skill in the art at the time of invention was made to combine the inventions of Qian et al. and Lin et al. and to substitute the insulating liner 521 of Qian et al. with the insulating liners (462, 464 and 466) of Lin et al., because the plurality of insulating liners of Lin et al. with a polish stop layer can improve surface planarity as taught 
Regarding claim 23, Qian et al. teach wherein the first surface of the first substrate (the bottom surface of 205).
Qian et al. do not teach the second portion of the second liner is spaced apart from the first surface of the first substrate.
In the same field of endeavor of semiconductor manufacturing, Lin et al. teach the second portion of the second liner (a top horizontal portion of 464; Fig. 1, [0019]) is spaced apart from the first surface of the first substrate (the top horizontal surface of 410; Fig. 1, [0014])
It would have been obvious to one of ordinary skill in the art at the time of invention was made to combine the inventions of Qian et al., and Lin et al. and to substitute the insulating liner 521 of Qian et al. with the insulating liners (462, 464 and 466) of Lin et al., because the plurality of insulating liners of Lin et al. with a polish stop layer can improve surface planarity as taught by Lin et al. ([0020]). 
Claim(s) 15, 19, 20 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Qian et al. (US 2013/0264688) in view of Lin et al. (US 2014/0264911), and further in view of Yen et al. (US 2011/0221070), Tsai et al. (US 2012/0292730) and Yeh (US 2007/0072422).
Regarding claim 15, Qian et al. teach in Fig. 11, an apparatus (101; [0022]) comprising: a first substrate (205; [0024]) having a first surface (the bottom surface of 205) and a second surface (the top surface of 205), the first surface (the bottom surface of 205) being opposite the second surface (the top surface of 205); a second substrate (105; [0023]) having a third surface (the bottom surface of 105) and a fourth surface (the top surface of 105), the third surface (the bottom surface of 105) being opposite the fourth surface (the top surface of 105), the second surface (the top surface of 205) facing the third surface (the bottom surface of 105); a plurality of dielectric layers (107, 207; [0023-0024]) interposed between the second surface of the first substrate (the top surface of 205) and the third surface of the second substrate (the bottom surface of 105); a plurality of conductive interconnects (109, 209; [0023-0024]) in the plurality of dielectric layers (107, 207); a conductive plug (1033; [0037]) extending from the first surface (the bottom surface of 205) of the first substrate (205) to a first conductive interconnect (109; [0023]) of the plurality of conductive interconnects (109, 209) through a second conductive interconnect (209; [0024]) of the plurality of conductive interconnects (109, 209), the conductive plug (1033) electrically connecting the first conductive interconnect (109) of the plurality of conductive interconnects (109, 209) to the second conductive interconnect (209) of the plurality of conductive interconnects (109, 209), a width (the horizontal width) of the conductive plug (1033) decreasing as the conductive plug (1033) extends through the second conductive interconnect (209) of the plurality of conductive interconnects (109, 209) toward the first conductive interconnect (109) of the plurality of conductive interconnects (109, 209); a first liner (521 of oxide; [0030]) between a sidewall of the conductive plug (1033) and the first substrate (205), the first liner (521) not extending between the conductive plug (1033) and the plurality of dielectric layers (107, 207), a topmost surface of the first liner (521) being level with a topmost surface of the conductive plug (1033; see Fig. 11 upside down); a barrier layer (931; Fig. 11, [0036]) between the sidewall of the conductive plug (1033; see Fig. 11) and the first liner (521; see Fig. 11).
Qian et al. do not teach a second liner between the first liner and the first substrate, a portion of the second liner extending along the first surface of the first substrate, a topmost surface of the second liner being level with the topmost surface of the conductive plug, a first sidewall of the first liner being coplanar with a second sidewall of the second liner, the first sidewall of the first liner and the second sidewall of the second liner facing the conductive plug, the conductive plug extending across an interface between the first liner and the second liner, the barrier layer being in physical contact with a first sidewall and a second sidewall of the second conductive interconnect, the first sidewall of the second conductive interconnect being different from the second sidewall of the second conductive interconnect, the first sidewall and the second sidewall of the second conductive interconnect facing in a same direction; and an anti-reflection coating (ARC) layer between the first surface of the first substrate and the second liner, wherein each of the ARC layer and the second liner comprises silicon nitride.
 In the same field of endeavor of semiconductor manufacturing, Lin et al. teach a second liner (464; Fig. 1, [0019]) between the first liner (466) and the first substrate (410; Fig. 1, [0014]), a portion of the second liner (a top horizontal portion of 464) extending along the first surface of the first substrate (the top surface of 410), a topmost surface of the second liner (464) being level with the topmost surface of the conductive plug (470; Fig. 1, [0017]), wherein the second liner (464) comprises silicon nitride ([0019]).
It would have been obvious to one of ordinary skill in the art at the time of invention was made to combine the inventions of Qian et al., and Lin et al. and to substitute the insulating liner 521 of Qian et al. with the insulating liners (462, 464 and 466) of Lin et al., because the plurality of insulating liners of Lin et al. with a polish stop layer can improve surface planarity as taught by Lin et al. ([0020]). 
The combination of Qian et al. and Lin et al. teaches “a first sidewall of the first liner being coplanar with a second sidewall of the second liner, the first sidewall of the first liner and the second sidewall of the second liner facing the conductive plug, the conductive plug extending across an interface between the first liner and the second liner”, because, as shown in the modified Fig. 11 of Qian et al below illustrating the combination of Qian et al. and Lin et al., the combination shows a first sidewall of the first liner (the topmost right portion of the vertical sidewall of 466 of Lin contacting 931) being coplanar with a second sidewall of the second liner (the topmost right portion of the vertical sidewall of 464 of Lin contacting 931), the first sidewall of the first liner (the topmost right portion of the vertical sidewall of 466 of Lin contacting 931) and the second sidewall of the second liner (the topmost right portion of the vertical sidewall of 464 of Lin contacting 931) facing the conductive plug (1033), the conductive plug (1033) extending across an interface between the first liner (466) and the second liner (464; see modified Fig. 11 of Qian et al below).
In the same field of endeavor of semiconductor manufacturing, Yen et al. teach a portion of the metal contact (114; Fig. 4B, [0055]) being embedded in the first conductive interconnect (110c; Fig. 4B, [0055]).
It would have been obvious to one of ordinary skill in the art at the time of invention was made to combine the inventions of Qian et al., Lin et al. and Yen et al. and to have recess in the first conductive interconnect as taught by Yen et al., because the contact area between the metal contact and the conductive interconnect can be increased and this embodiment is also a reliable structure of forming conducting routes connected to the through-substrate conducting structure as taught by Yen et al. ([0055, 0030]). 
The combination of Qian et al. and Yen et al. teaches the barrier layer being in physical contact with a first sidewall and a second sidewall of the second conductive interconnect, the first sidewall of the second conductive interconnect being different from the second sidewall of the second conductive interconnect, the first sidewall and the second sidewall of the second conductive interconnect facing in a same direction, because Qian teach a metal contact (1033/931) having the diffusion barrier layer (931) being the outer region of the metal contact (1033/931; see Fig. 11) and Yen et al. teach that the outer region of the metal contact (114) is 
in physical contact with a first sidewall (an upper vertical sidewall; see Fig. 4b below) and a second sidewall (an lower vertical sidewall; see Fig. 4b below) of the second conductive interconnect (110c), the first sidewall of the second conductive interconnect being different from the second sidewall of the second conductive interconnect (different location; see Fig. 4b below), the first sidewall and the second sidewall of the second conductive interconnect facing in a same direction (the left direction; see Fig. 4b below).
In the same field of endeavor of semiconductor manufacturing, Tsai et al. teach an anti-reflection coating layer (263; Fig. 6, [0020]) between the first surface of the first substrate (the back surface of the substrate 210; Fig. 6, [0020]) and the second liner (264; Fig. 6, [0021]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the inventions of Qian et al., Lin et al., Yen et al. and Tsai et al., and to substitute the hard mask 420 of Lin et al. ([0015-0016]) with the ARC layer 263 of Tsai et al., because both structures can be used to form trenches in the first substrate (Figs. 3a-3b and [0026-0027] of Lin et al.;  Fig. 4 and [0021] of Tsai et al.), while the ARC layer can further improve lithographic resolution ([0026] of Lin et al.).
The combination of Lin et al. and Tsai et al. teaches “an anti-reflection coating layer between the first surface of the first substrate and the second liner”, because Lin et al. teach a hard mask layer 420 (Fig. 1; [0015-0016]) between the first surface of the first substrate (the top surface of the substrate 410; Fig. 1, [0014]) and the second liner (464) and the combination of Lin et al. and Tsai et al. substitutes the hard mask layer 420 of Lin et al. with an ARC layer 263 of Tsai.
In the same field of endeavor of semiconductor manufacturing, Yeh teach wherein the ARC layer (106; Fig. 1, [0023]) comprises silicon nitride ([0023])
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the inventions of Qian et al., Lin et al., Yen et al., Tsai et al. and Yeh, and to use silicon nitride as the material of the ARC layer, because Lin et al. and Tsai et al. are silent about the material of the ARC layer and Yeh teach that silicon nitride is one of the common materials of the ARC layer ([0023]).


    PNG
    media_image1.png
    111
    115
    media_image1.png
    Greyscale
[AltContent: textbox (First liner (466 of Lin))][AltContent: arrow][AltContent: textbox (Second liner
(464 of Lin))][AltContent: arrow][AltContent: textbox ((462 of Lin))][AltContent: arrow][AltContent: arrow]
Modified Fig. 11 of Qian et al. illustrating the combination of Qian et al. of Lin et al. by substituting 521 of Qian et al. with (462, 464 and 466) of Lin et al.

    PNG
    media_image3.png
    344
    520
    media_image3.png
    Greyscale
[AltContent: textbox (First sidewall)][AltContent: textbox (Second sidewall)][AltContent: arrow][AltContent: arrow][AltContent: oval][AltContent: oval]
Fig. 4b of Yen et al. showing the first sidewall and the second sidewall of the second conductive interconnect 110c in the regions surrounded by two circles.
Regarding claim 19, Qian et al. teach the apparatus of claim 15, wherein the first liner (521).
Qian et al. do not teach the first liner and the second liner comprise different materials.
In the same field of endeavor of semiconductor manufacturing, Lin et al. teach the first liner (466; Fig. 1, [0019]) and the second liner (464; Fig. 1, [0019]) comprise different materials (466 of silicon oxide and 464 of silicon nitride; [0019])
It would have been obvious to one of ordinary skill in the art at the time of invention was made to combine the inventions of Qian et al., and Lin et al. and to substitute the insulating liner 521 of Qian et al. with the insulating liners (462, 464 and 466) of Lin et al., because the plurality of insulating liners of Lin et al. with a polish stop layer can improve surface planarity as taught by Lin et al. ([0020]). 
Regarding claim 20, Qian et al. teach the apparatus of claim 15, wherein the first liner (521).
Qian et al. do not teach the first liner comprises an oxide material, and the second liner comprises a nitride material.
In the same field of endeavor of semiconductor manufacturing, Lin et al. teach the first liner (466; Fig. 1, [0019]) comprises an oxide material (silicon oxide; [0019]), and the second liner (464; Fig. 1, [0019]) comprises a nitride material (silicon nitride; [0019]).
It would have been obvious to one of ordinary skill in the art at the time of invention was made to combine the inventions of Qian et al., and Lin et al. and to substitute the insulating liner 521 of Qian et al. with the insulating liners (462, 464 and 466) of Lin et al., because the plurality of insulating liners of Lin et al. with a polish stop layer can improve surface planarity as taught by Lin et al. ([0020]). 
Regarding claim 24, Qian et al. teach the apparatus of claim 15, wherein a portion of the barrier layer (931) and the second conductive interconnect (209).
Qian et al. do not teach a portion of the barrier layer is embedded in the second conductive interconnect.
In the same field of endeavor of semiconductor manufacturing, Yen et al. teach that a portion of the metal contact (114; Fig. 4B, [0055]) is embedded in the second conductive interconnect (110c; Fig. 4B, [0055]).
It would have been obvious to one of ordinary skill in the art at the time of invention was made to combine the inventions of Qian et al., Lin et al. and Yen et al. and to have recess in the second conductive interconnect as taught by Yen et al., because the contact area between the metal contact and the conductive interconnect can be increased and this embodiment is also a reliable structure of forming conducting routes connected to the through-substrate conducting structure as taught by Yen et al. ([0055, 0030]). 
The combination of Qian et al. and Yen et al. teaches a portion of the barrier layer is embedded in the second conductive interconnect, because Qian teach a metal contact (1033/931) having the diffusion barrier layer (931) being the outer region of the metal contact (1033/931; see Fig. 11) and Yen et al. teach that a portion of the outer region of the metal contact (114) is embedded in the second conductive interconnect (110c).
Claims 16 and 26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Qian et al., Lin et al. and Yen et al., Tsai et al. and Yeh as applied to claim 15 above, and further in view of Umebayashi et al. (US 2010/0238331).
Regarding claim 16, Qian et al. teach the first liner (521), the second liner (521), and the conductive plug (1033).
Qian et al. do not teach further comprising a capping layer in physical contact with the topmost surface of the first liner, the topmost surface of the second liner, and the topmost surface of the conductive plug.
In the same field of endeavor of semiconductor manufacturing, Umebayashi et al. teach further comprising a capping layer (insulating protective layer 66; Fig. 11, [0096]) in physical contact with the topmost surface of the first liner (63; Fig. 11, [0094]), the topmost surface of the second liner (59; Fig. 11, [0093]), and the topmost surface of the conductive plug (through-connection conductor 64; Fig. 11, [0096]).
It would have been obvious to one of ordinary skill in the art at the time of invention was made to combine the inventions of Qian et al., Lin et al. and Yen et al., Tsai et al., Yeh and Umebayashi et al. to include the cap layer, because the cap layer can protect the back side of the first substrate as taught by Umebayashi et al. ([0096]).
Regarding claim 26, Qian et al. teach the apparatus of claim 16.
Qian et al. do not teach wherein the capping layer comprises silicon nitride.
In the same field of endeavor of semiconductor manufacturing, Umebayashi et al. teach wherein the capping layer (insulating protective layer 66; Fig. 11, [0096]) comprises silicon nitride ([0096]). 
It would have been obvious to one of ordinary skill in the art at the time of invention was made to combine the inventions of Qian et al. and Umebayashi et al. to include the cap layer, because the cap layer can protect the back side of the first substrate as taught by Umebayashi et al. ([0096]).
Claim 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Qian et al., Lin et al., Yen et al., Tsai et al., Yeh and Umebayashi et al. as applied to claim 9 above, and further in view of Kagawa et al. (US 2013/0009321).
Regarding claim 22, Qian et al. teach wherein the first semiconductor chip (203) is a illumination sensor (imager chip; [0022]), and wherein the second semiconductor chip (103) is a logic device (can be an application specific integrated circuit, which can contain combinational logic circuit; [0022, 0021]).
Qian et al. do not teach an illumination sensor is a backside illumination sensor.
In the same field of endeavor of semiconductor manufacturing, Kagawa et al. teach an illumination sensor (810; Fig. 38, [0442]) is a backside illumination sensor ([0442]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the inventions of Qian et al., Lin et al., Yen et al., Tsai et al., Yeh, Umebayashi et al. and Kagawa et al., and to use a backside illumination sensor as taught by Kagawa et al., because Qian et al. teach the first semiconductor chip to be a illumination sensor ([0022]) but is silent about the type of the illumination sensor and Kagawa et al. teach that the illumination sensor can be a backside illumination type ([0442]). 

Response to Arguments
Applicant’s amendments, filed 04/20/2022, overcome the rejections to claims 1, 3, 4, 6-12, 15, 16, and 19-26 under 35 U.S.C. 112.  The rejections to claims 1, 3, 4, 6-12, 15, 16, and 19-26 under 35 U.S.C. 112 have been withdrawn.
Applicant's arguments with respect to claims 1, 9 and 15 have been considered but are moot in view of the new ground(s) of rejection.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HSIN YI HSIEH whose telephone number is (571)270-3043. The examiner can normally be reached 8:30 - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Zandra V Smith can be reached on 571-272-2429. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HSIN YI HSIEH/Primary Examiner, Art Unit 2816                                                                                                                                                                                                        8/24/2022